OPINION OF THE COURT
Per Curiam.
The respondent Gerard E. Molony has submitted an affidavit dated September 1, 1989, wherein he tenders his resigna*327tion as an attorney and counselor-at-law (22 NYCRR 691.9). By order of this court dated July 5, 1989, the respondent was suspended from the practice of law until the further order of this court and the petitioner Grievance Committee was authorized to institute a disciplinary proceeding against him.
The respondent acknowledges that he is the subject of a disciplinary proceeding, wherein he is charged, inter alia, with neglecting legal matters entrusted to him, engaging in conduct adversely reflecting on his fitness to practice law by abandoning his clients at a closing of real property, taking with him the deed that he had prepared without discussing his departure with his clients or the reasons therefor, failing to cooperate with the investigations of the petitioner Grievance Committee, and failing to register as an attorney with the Office of Court Administration as required by Judiciary Law § 468-a and 22 NYCRR 118.1.
The respondent acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he could not successfully defend himself on the merits against the charges outlined above.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. Accordingly, the respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the resignation of the respondent Gerard E. Molony is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Gerard E. Molony is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Gerard E. Molony shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Gerard E. Molony is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from *328appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.